Butler, D. J.
This case cannot be distinguished from Mainwaring v. Bark Carrie Delap, 1 Fed. Rep. 880, and Hamilton v. Bark Kate Irving, 5 Fed. Rep. 630. In both law and fact it is the same,—as respects the question now under consideration. Notwithstanding the criticism of these cases, I think they were well decided. I find no conflict between them and the authorities invoked on the other side. They hold the carrier responsible for proper care in loading, .—nothing more. In each case tho libellant’s merchandise was placed in unsafe proximity to other parts of the cargo— chemicals, which were certain to injure it at such a distance.
Here the Lima wood was placed in immediate contact with *127similar chemicals. That injury would he caused thereby, tlie carrier was bound to know. He was familiar with soda-ash, and bleaching powders, liad carried them before, and knew their tendency to damage almost all other kinds of merchandise, placed near them. He was, therefore, guilty of negligence in thus stowing the cargo. His answer that “the vessel met with heavy weather, which caused the cargo to work,” is not important, at this. time. Without such weather injury must have resulted. Whether additional injury was caused by the weather, for which the respondent is not liable under the terms of his contract, must be inquired into hereafter, when the extent of the liability is under consideration, and all other facts bearing on this question have been ascertained. The same must be said respecting the answer that Lima wood is of great value, and a delicate nature, liable to extraordinary injury from contact with soda-asli and bleaching powders, is a rare article of commerce, wras unknown to the respondent, and that he should therefore have been informed respecting it. He believed it to be logwood, and says he would have stowed it elsewhere and covered it with canvas, if he had known what it was. That it might have been carried safely in general ships with the chemicals, is not questioned. Had it been logwood, as the respondent supposed, or any other description of dye-wood, it must necessarily have boon injured by immediate contact with the chemicals. He cannot, therefore, escape liability. He did not need other information than he had, to know that such stowage was improper. To this extent lie took the risk,’ and must answer the .consequences. Whether he is liable for such extraordinary injury as resulted from the peculiar character, and value of tho Lima -wood—of which he was uninformed, need not be considered at this time. A decree will be entered against him, and a commissioner appointed to hear the parties and report the extent and amount of damage and loss, properly ascribable to the respondent’s negligence in stowing the cargo as he did.